Exhibit 10.52
AMENDMENT TO TRUST AGREEMENT
This AMENDMENT (the “Amendment”) to that certain TRUST AGREEMENT dated
August 27, 1999 (as previously amended, the “Original Trust Agreement”), by and
between Kaufman and Broad Home Corporation, a corporation organized under the
laws of the State of Delaware and now known as KB HOME (the “Company”), and
Wachovia Bank, N.A., a national banking association organized under the laws of
the United States of America (the “Trustee”), is made by the Company as of
August 24, 2009 (the “Effective Date”). Any capitalized term not defined herein
shall have the meaning given to it in the Original Trust Agreement, and all
Section references shall be to those Sections in the Original Trust Agreement.
WITNESSETH:
WHEREAS, the Company desires to enter into this Amendment to bring current the
Plans to which the Trust Assets may be allocated and to extend the term of the
Trust.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee hereby declare and agree as follows:
1. Section 13.2. The first sentence, clause (a) of Section 13.2 shall be amended
to replace the word “tenth” with the word “twentieth.”
2. Schedule A. The Schedule A to this Amendment shall replace in its entirety
Schedule A to the Original Trust Agreement.
3. Schedule C. The Schedule C to this Amendment shall replace in its entirety
Schedule C to the Original Trust Agreement.
IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the Effective Date.

                      KB HOME       Wachovia Bank, N.A. as Trustee    
 
                   
By:
  /s/ William R. Hollinger
 
William R. Hollinger       By:   /s/ Alan C. Frazier
 
Alan C. Frazier    
Its:
  Senior Vice President and
Chief Accounting Officer       Its:   Senior Vice President    
 
                    Attest       Attest    
 
                   
By:
  /s/ Wendy C. Shiba
 
Wendy C. Shiba       By:   /s/ Shelley C. Anderson
 
Shelley C. Anderson    
Its:
  Executive Vice President,
General Counsel and Secretary       Its:   Vice President    

 

 



--------------------------------------------------------------------------------



 



Schedule A
List of Plans and Benefits*

1.   KB HOME 1986 Stock Option Plan   2.   KB HOME 1988 Employee Stock Plan   3.
  KB HOME Performance-Based Incentive Plan for Senior Management   4.   KB HOME
1998 Stock Incentive Plan   5.   Amended and Restated KB HOME 1999 Incentive
Plan   6.   KB HOME 2001 Stock Incentive Plan   7.   KB HOME Stock Fund under
the KB HOME Amended and Restated 401(k) Plan   8.   Company Matching
Contribution under the KB HOME Amended and Restated 401(k) Plan   9.   KB HOME
Nonqualified Deferred Compensation Plan   10.   Any Benefit plans or
arrangements (regardless of nature or type) established for Participants by the
Company between August 24, 2009 and the twentieth anniversary date of the Trust
Agreement (August 27, 2019). As used, the term “Benefits” shall have the meaning
ascribed to such term in the Trust Agreement.

      *   Whether or not stated or set forth in this Schedule A (or any
amendment thereto), the above-listed plans shall be deemed to include in each
case any amendments thereto or restatements thereof, whenever made, and any
corresponding successor or substitute plan.

List of Plan Administrators
The Company is the Administrator of all plans.

 

 



--------------------------------------------------------------------------------



 



Schedule C
AMENDMENT TO REVOLVING PROMISSORY NOTE
This AMENDMENT (the “Amendment”) to that certain REVOLVING PROMISSORY NOTE dated
November 30, 1999 (the “Original Revolving Promissory Note”), by and between
Kaufman and Broad Home Corporation, a corporation organized under the laws of
the State of Delaware and now known as KB HOME (the “Company”), and Wachovia
Bank, N.A., a national banking association organized under the laws of the
United States of America (the “Trustee”), is made by the Company and Trustee as
of August 24, 2009 (the “Effective Date”). Any capitalized term not defined
herein shall have the meaning given to it in the Original Revolving Promissory
Note.
WITNESSETH:
WHEREAS, the Company and the Trustee have agreed to enter into this Amendment to
extend the Maturity Schedule of the Original Revolving Promissory Note.
NOW, THEREFORE, in consideration of the mutual covenants herein contained, the
Company and the Trustee hereby declare and agree as follows:

1.   The first sentence of paragraph two of the Original Promissory Note
beginning with the language “Principal shall be paid in installments...”, shall
be replaced in its entirety to read as follows: “Principal shall be paid in
installments in the amounts and on the dates set forth on the Maturity Schedule
attached hereto as Schedule A, with the last such installment due on August 26,
2019; provided, however, that this Note may be prepaid in whole or in part at
any time without penalty; and provided further that the principal amount of this
Note and any accrued but unpaid interest (i) shall be accelerated in the event
that the Trust shall have been terminated in accordance with Section 13.2 of the
Trust, and the Trustee shall have complied with the requirements of such
Section 13.2 of the Trust, or (ii) shall be deemed forgiven, if applicable, in
accordance with Section 8.1(a) of the Trust.”

2.   Schedule A. The Schedule A to this Amendment shall replace in its entirety
Schedule A to the Original Revolving Promissory Note.

IN WITNESS WHEREOF, this Amendment has been duly executed by the parties hereto
as of the Effective Date.

                      KB HOME       Wachovia Bank, N.A. as Trustee    
 
                   
By:
  /s/ William R. Hollinger
 
William R. Hollinger       By:   /s/ Alan C. Frazier
 
Alan C. Frazier    
Its:
  Senior Vice President and
Chief Accounting Officer       Its:   Senior Vice President    
 
                    Attest       Attest    
 
                   
By:
  /s/ Wendy C. Shiba
 
Wendy C. Shiba       By:   /s/ Shelley C. Anderson
 
Shelley C. Anderson    
Its:
  Executive Vice President,
General Counsel and Secretary       Its:   Vice President    

 

 



--------------------------------------------------------------------------------



 



Schedule A:

                      Date that   Amount of             Repayment Principal is  
Principal     Interest     Schedule for Advanced   Advanced     Rate    
Principal Advanced   November 30,1999   $ 24,035,187.50       [5.97%]    
$1,201,760 on November 30, 2000
                   
$1,201,760 on November 30, 2001
                   
$1,201,760 on November 30, 2002
                   
$1,201,760 on November 30, 2003
                   
$1,201,760 on November 30, 2004
                   
$3,605,278 on November 30, 2005
                   
$3,605,278 on November 30, 2006
                   
$3,605,278 on November 30, 2007
                   
$3,605,278 on November 30, 2008
                   
$327,752 on November 30, 2009
                   
$327,752 on November 30, 2010
                   
$327,752 on November 30, 2011
                   
$327,752 on November 30, 2012
                   
$327,752 on November 30, 2013
                   
$327,752 on November 30, 2014
                   
$327,752 on November 30, 2015
                   
$327,752 on November 30, 2016
                   
$327,752 on November 30, 2017
                   
$327,752 on November 30, 2018
                   
Balance Outstanding on August 26, 2019
  $                        $                                                 %  
[5% of Principal] on [First Anniversary of Date Principal Advanced]
                   
[5% of Principal] on [Second Anniversary of Date Principal Advanced]
                   
[5% of Principal] on [Third Anniversary of Date Principal Advanced]
                   
[5% of Principal] on [Fourth Anniversary of Date Principal Advanced]
                   
[5% of Principal] on [Fifth Anniversary of Date Principal Advanced]
                   
[15% of Principal] on [Sixth Anniversary of Date Principal Advanced]
                   
[15% of Principal] on [Seventh Anniversary of Date Principal Advanced]
                   
[15% of Principal] on [Eight Anniversary of Date Principal Advanced]
                   
[15% of Principal] on [Ninth Anniversary of Date Principal Advanced]
                   
[1.363% of Principal] on [Tenth Anniversary of Date Principal Advanced]
                   
[1.363% of Principal] on [Eleventh Anniversary of Date Principal Advanced]
                   
[1.363% of Principal] on [Twelfth Anniversary of Date Principal Advanced]
                   
[1.363% of Principal] on [Thirteenth Anniversary of Date Principal Advanced]
                   
[1.363%of Principal] on [Fourteenth Anniversary of Date Principal Advanced]
                   
[1.363%of Principal] on [Fifteenth Anniversary of Date Principal Advanced]
                   
[1.363%of Principal] on [Sixteenth Anniversary of Date Principal Advanced]
                   
[1.363%ofPrincipal]on[Seventeenth Anniversary of Date Principal Advanced]
                   
[1.363%of Principal] on [Eighteenth Anniversary of Date Principal Advanced]
                   
[1.363%of Principal] on [Ninteenth Anniversary of Date Principal Advanced]
                   
Balance Outstanding on August 26, 2019

 

1